DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the applicant’s communication filed 11/29/2021.
Status of the claims:
Claims 1 – 11 and 13 - 20 are pending in the application.
Claims 1 and 11 are amended.
Claims 17 – 20 are withdrawn.

Claim Objections
Claims 1 – 11 and 13 – 16 are objected to because of the following informalities:  
Claim 1: line 14 reads “the intermediate section”, however this is inconsistent with the previous terminology. The examiner suggests the line read “the intermediate portion”;
Claim 2: line 3 reads “the first constraining mechanism is configured to deploy the intermediate portion of the expandable medical device to the intermediate configuration”.  Although “the intermediate configuration” would be understood in view of the claim language, it is suggested that the claim be amended to recite “an intermediate configuration” as proper antecedent basis has not been previously established.
Claim 11: line 21 reads “the intermediate section”, however this is inconsistent with the previous terminology. The examiner suggests the line read “the intermediate portion”;
Claim 11: lines 24 – 25 reads “the expandable medical device”. Although “the expandable medical device” would be understood in view of the claim language to mean “the medical device”, it is suggested that the claim be amended to maintain consistent terminology throughout the claim for sake of clarity.
Claims 3 – 10 and 13 – 16 are objected to for being dependent on an objected claim;
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first constraining member and a second constraining member in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With regards to the amendments made, the previous rejection of claims 1 and 11 under 35 U.S.C 112(b) have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Regarding the arguments and amendments filed on 11/29/2021, the rejection of claims 1 – 11 and 13 – 16 has been maintained.
Claims 1 – 4, 6 – 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 2011/0125244 A1) (cited in prior office action) and in view Jimenez (US 2007/0168014 A1) (cited in prior office action) and Bruchman (US 2013/0096606 A1) (cited in prior office action).
Regarding claim 1, Roeder discloses a medical device system (stent graft introducer) (abstract) comprising: 
an expandable medical device (stent graft 40) including a first end portion (see annotated Fig. 5), a second end portion (see annotated Fig. 5), and an intermediate portion (see annotated Fig. 5) therebetween.
a first constraining mechanism (sheath 132) configured to releasably constrain the expandable medical device (stent graft 40) to a delivery diameter (diameter slightly greater than the outer diameter of the carrier tube 124) (Examiner’s note: Roeder, in paragraph [0087], states that the sheath 132 compresses the stent graft 40 against the carrier 124 during delivery); 
a second constraining mechanism (suture loops 60 and 58) arranged between the expandable medical device (stent graft 40) and the first constraining mechanism (sheath 132) (paragraph [0088]) and configured to lessen expansion of the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to an intermediate diameter (partial expansion) that is greater than the delivery diameter (Examiner’s note: it should be noted that when the stent graft 40 is released by sheath 132, the stent graft expands to the partially expanded state, where the stent graft is still restrained by the suture loops 60 / 58) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]) and deploy the intermediate section (see annotated Fig. 5) to a deployed diameter (diameter seen in Fig. 7) greater than the intermediate dimeter (paragraph [0088]).
However, Roeder is silent regarding (i) the deployment line, and silent as to how the first constraining member (sheath 132) is retracted; and (ii) wherein the second constraining is configured to rupture in response to a force applied thereto.
As to (i)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Roeder to incorporate the actuation mechanism, and thus the deployment line, of Jimenez for the purpose of providing the surgeon more control over the retraction and thus more control over the stent expansion.
It should be noted that with this modification, the deployment line (cord 180 – Jimenez) is never within the body, as the deployment line (cord 180) stays within the handle and thus meets the claim limitation regarding the removal of the deployment line (cord 180). The examiner notes that the claim as currently written is directed to a medical device.  The claim is not a method of using and does not require a *direct* connection between the deployment line and the first constraining member, nor does the claim require that the second constraining member remain after any and all other structures of the delivery device are removed. The modified device is such that the second constraining member remains coupled subsequent to the deployment line being outside the patient as stated above. As the device of the prior art contains a deployment line structurally the same as claimed, the device of the prior art is considered to encompass or at least make obvious the device as claimed. 
As to (ii), Bruchman teaches, in the same field of endeavor, a system for deploying a self-expanding device, comprising a second constraining member (a warp kit – two or more interlocking strands of thread that encases a radially compressed device – paragraph [0031]), wherein the second constraining mechanism ruptures (breaks) in response to a force applied (pulling tension) (paragraph [0033]), for the purpose of allowing removal of the constraining mechanism without the expandable 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the suture loops of Roeder in view of Jimenez, to incorporate a break, such that when there is tension applied to the suture loops, they will rip, which will prevent single vector movement of the stent graft, which allows for greater stent placement accuracy.
It should be noted that the combination is such that in response to the force applied (force needed to release suture loops – paragraph [0088] - Roeder), will cause the second constraining mechanism to rupture (paragraph [0033] – Bruchman), distend (Examiner’s note: the term “distension” is defined as “the state of being enlarged or swollen” ; with that in mind, for the second constraining mechanism to become distended, the second constraining mechanism would need to swell in response to a force), or cause breakage of the second constraining mechanism (suture loops 60 / 58 - Roeder) in response to the force (force of Roeder) and wherein the second constraining mechanism remains coupled to the expandable medical device subsequent to the force being applied thereto (paragraph [0088] - Roeder) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the force; in other words, subsequent (immediately after), the suture loops are still coupled yet the tension is released and the sutures have ripped. Further, it should be noted that the claim as currently written does not require the second constraining member to remain coupled to the stent after the stent is in place and/or the delivery system is fully removed from the body).

Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale

Regarding claim 2
Regarding claim 3, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is configured to release and deploy the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to the deployed configuration (configuration seen in Fig. 7) (paragraph [0088] - Roeder).
Regarding claim 4, the combination of Roeder, Jimenez, and Bruchman teaches the device of claim 1 above, and the combination further teaches wherein the second constraining mechanism (suture loops 60 / 58 - Roeder) is coupled to the expandable medical device (stent graft 40 - Roeder) (Fig. 5 - Roeder) (Examiner’s note: claim 4, as currently written, only requires that the second constraining member be coupled to the stent at some point in time) and configured to rupture in response to the force applied thereto (paragraph [0033] – Bruchman).
Regarding claim 6, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the first end portion (see annotated Fig. 5) comprises a first flange (see annotated Fig. 5), the second end portion (see annotated Fig. 5) comprises a second flange (see annotated Fig. 5), and the intermediate portion (see annotated Fig. 5) comprises a substantially cylindrical shape (Examiner’s note: the intermediate portion as referenced on the annotated Fig. 5, has a cylindrical shape).
Regarding claim 7, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the expandable medical device (stent graft 40 - Roeder) comprises a first inflection area (see annotated Fig. 5) 
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is coupled to the expandable medical device (stent graft 40 - Roeder) (Fig. 5 - Roeder), and the first constraining mechanism (sheath 132 - Roeder) is configured to deploy the expandable medical device (stent graft 40 - Roeder) and uncouple from the expandable medical device (stent graft 40 - Roeder) in 
Regarding claim 9, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the first constraining mechanism (sheath 132 - Roeder) is configured to releasably constrain the expandable medical device (stent graft 40 - Roeder) to a substantially cylindrical delivery configuration (Examiner’s note: the sheath 132 releases the stent graft 40 to the substantially cylindrical delivery configuration seen in Fig. 5 - Roeder).
Regarding claim 10, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the first constraining mechanism (sheath 132 - Roeder) extends from the proximal end of the expandable medical device (stent graft 40 - Roeder) to a distal end of the expandable medical device (stent graft 40 - Roeder) and back toward a proximal end of the expandable medical device (stent graft 40 - Roeder) (Examiner’s note: sheath 132 extends the whole length of the stent graft 40, thus extends from the proximal end of the stent graft 40 to the distal end and back – see Fig. 9 - Roeder).
Regarding claim 11, Roeder disclose a system for deploying a medical device (stent graft 40) having a first flange (see annotated Fig. 5), a second flange (see annotated Fig. 5), and an intermediate portion (see annotated Fig. 5) therebetween, a first inflection area (see annotated Fig. 5) between the first end portion (see annotated Fig. 5) and the intermediate portion (see annotated Fig. 5), a second inflection area  (see annotated Fig. 5) between the second end portion (see annotated Fig. 5) and the 
a first constraining mechanism (sheath 132) configured to constrain the medical device (stent graft 40) to the delivery configuration (configuration where stent graft 40 is compressed to tube 124 – paragraph [0087]) and deploy the first flange (see annotated Fig. 5) and the second flange to the deployed configuration (configuration seen in Fig. 5) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]); 
a second constraining mechanism (suture loops 58 / 60) arranged between the medical device (stent graft 40) and the first constraining mechanism (sheath 132) (Examiner’s note: first constraining mechanism, sheath 132, sits on top of suture loops 58 / 60, which sit on top of stent graft 40) and between the first inflection area (see annotated Fig. 5) and the second inflection area (see annotated Fig. 5), the second constraining mechanism (suture loops 58 / 60) being and configured to lessen expansion of the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to an intermediate diameter (partial expansion) that is greater than the delivery diameter (Examiner’s note: it should be noted that when the stent graft 40 is released by sheath 132, the stent graft expands to the partially expanded state, where the stent graft is still restrained by the suture loops 60 / 58) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]) and deploy the intermediate section (see annotated Fig. 5) to a deployed diameter 
However, Roeder is silent regarding (i) the deployment line, and silent as to how the first constraining member (sheath 132) is retracted; and (ii) wherein the second constraining is configured to rupture in response to a force applied thereto.
As to (i), Jimenez teaches, in the same field of endeavor, a stent delivery system comprising an expandable medical device (stent 160) and a first constraining member (outer tubular member 124) (paragraph [0043]); Jimenez further teaches an actuation mechanism (thumbwheel 106, slider 152, and cord 180), which comprises a deployment line (cord 180) operatively coupled to the first constraining member (outer tubular member 124), the actuation mechanism provides more control over the first constraining member retraction, which gives the surgeon more control over the stent expansion (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Roeder to incorporate the actuation mechanism, and thus the deployment line, of Jimenez for the purpose of providing the surgeon more control over the retraction and thus more control over the stent expansion.
It should be noted that with this modification, the deployment line (cord 180 – Jimenez) is never within the body, as the deployment line (cord 180) stays within the handle and thus meets the claim limitation regarding the removal of the deployment line (cord 180). The examiner notes that the claim as currently written is directed to a medical device.  The claim is not a method of using and does not require a *direct* connection between the deployment line and the first constraining member, nor does the claim require that the second constraining member remain after any and all other structures of the delivery device are removed. The modified device is such that the second constraining member remains coupled subsequent to the deployment line being outside the patient as stated above. As the device of the prior art contains a deployment line structurally the same as claimed, the device of the prior art is considered to encompass or at least make obvious the device as claimed. 
As to (ii), Bruchman teaches, in the same field of endeavor, a system for deploying a self-expanding device, comprising a second constraining member (a warp kit – two or more interlocking strands of thread that encases a radially compressed device – paragraph [0031]), wherein the second constraining mechanism ruptures (breaks) in response to a force applied (pulling tension) (paragraph [0033]), for the purpose of allowing removal of the constraining mechanism without the expandable medical device undergoing the windshield-wiper effect (single vector movement) (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the suture loops of Roeder in view of Jimenez, to incorporate a break, such that when there is tension applied to the suture loops, they will rip, which will prevent single vector movement of the stent graft, which allows for greater stent placement accuracy.
It should be noted that the combination is such that in response to the force applied (force needed to release suture loops – paragraph [0088] - Roeder), will cause the second constraining mechanism to rupture (paragraph [0033] – Bruchman), distend (Examiner’s note: the term “distension” is defined as “the state of being enlarged or swollen” ; with that in mind, for the second constraining mechanism to become distended, the second constraining mechanism would need to swell in response to a force), or cause breakage of the second constraining mechanism (suture loops 60 / 58 - Roeder) in response to the force (force of Roeder) and wherein Further, it should be noted that the claim as currently written does not require the second constraining member to remain coupled to the stent after the stent is in place and/or the delivery system is fully removed from the body).
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale

Regarding claim 13,
Regarding claim 14, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is arranged about a circumference of the intermediate portion (see annotated Fig. 5) of the medical device (stent graft 40 - Roeder) (Examiner’s note: suture loops 58 / 60 encircle the stent graft 40 – Fig. 5 Roeder).
Regarding claim 16, the combination of Roeder, Jimenez, and Bruchman teaches the device above, and Roeder further teaches wherein the first constraining mechanism (sheath 132 - Roeder) is configured to deploy the medical device (stent graft 40 - Roeder) and uncouple from the medical device (stent graft 40 - Roeder) in response to release of the first constraining mechanism (sheath 132 - Roeder) (paragraph [0088] - Roeder).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ben- Roeder (US 20110125244 A1) (cited in prior office action), Jimenez (US 2007/0168014 A1) (cited in prior office action), and Bruchman (US 20130096606 A1) (cited in prior office action) as applied to claim 4 above, and further in view of Belhe (US 20130030351 A1) (cited in prior office action). 
Regarding claim 5, the combination of Roeder, Jimenez, Bruchman teaches the device above, and further Roeder further teaches wherein the second constraining mechanism is configured to remain coupled to the expandable medical device (stent graft 40 - Roeder) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the 
However, the combination of Roeder, Jimenez, and Bruchman is silent regarding wherein the force is a radial force applied within the intermediate portion of the expandable medical device.
As to the above, Belhe teaches, in the same field of endeavor, an expandable medical device (sleeve 800) comprising a second constraining mechanism (suture securement 803) used to constrain the expandable medical device (sleeve 800) in an intermediate diameter; and further comprising wherein a balloon is inflated within the sleeve 800 to break the suture securement 803.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Roeder in view of Jimenez, and Bruchman, to use a balloon to expand the stent / break the constraining mechanism, since balloon expanding stents and suture constraining mechanisms as well as using the balloon to break the constraining mechanism are all well known in the art; and the balloon expansion and the breakable suture constraining mechanisms, can be used in combination to achieve the predictable results of expanding the stent in a stage deployment procedure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 20110125244 A1) (cited in prior office action), Jimenez (US 2007/0168014 A1) (cited in prior office action), and Bruchman (US 20130096606 A1) (cited in prior office action) as applied to claim 11 above, and further in view of Rasmussen (US 20100114290 A1) (cited in prior office action).
Regarding claim 15, the combination of Roeder, Jimenez, and Bruchman teaches the device of claim 11 above.
However, the combination of Roeder, Jimenez, and Bruchman is silent regarding the percentage of increase in the intermediate diameter between configurations.
As to the above, Rasmussen teaches, in a similar field of endeavor, a graft deploying device comprising a medical device (stent graft 18), a first constraining mechanism (sheath 32), a second constraining mechanism (restraining wire 42); and further comprising an intermediate deployment configuration (Fig. 7, when sheath 32 is retracted and constraining wires 42 are still in place), and a deployed configuration (Fig. 10). Additionally, Rasmussen teaches 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Roeder in view of Jimenez and Bruchman, to incorporate the diameter increase from an intermediate configuration to a deployed configuration for the purpose of being able to better conform the medical device to the body lumen.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. The arguments are based on new claim amendments which are taught by the prior art for reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW P. RESTAINO/Examiner, Art Unit 3771                                    
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771